Exhibit 10.30

      As of October 1, 2010   (LOGO) [b83544b8354402.gif]

Mr. J. Stuart Moore
4710 63rd Blvd. West
Bradenton, FL 34210
RE: Amendment to the Separation Agreement dated July 31, 2006, between Sapient
Corporation (“Sapient”) and J. Stuart Moore (the “Separation Agreement”)
Dear Stuart:
This letter sets forth our mutual understanding regarding certain changes to the
benefits granted you under your Separation Agreement and will serve as an
amendment thereof.
Our mutual understanding is as follows:
If and when the Sapient Board of Directors (the “Board”) determines that your
services as a Board member will be compensated in accordance with the
compensation arrangements applicable to outside Directors of the Board, the
benefits to which you are entitled under your Separation Agreement will cease,
except for the following:

  o   The COBRA medical insurance premium payments described under the “COBRA
Benefits Continuation” section of your Separation Agreement     o   Up to eight
(8) hours per month of administrative support from your former executive
assistant (or her successor)

Please indicate your agreement with the above by signing the two enclosed copies
of this letter and returning one of them to Jane Owens, General Counsel, at the
Company’s Boston headquarters.
Best regards,

     
/s/ Alan J. Herrick
 
Alan J. Herrick, Chief Executive Officer
   
 
   
ACCEPTED AND AGREED TO:
   
 
   
/s/ J. Stuart Moore
   
 
J. Stuart Moore
   

(SAPIENT LOGO) [b83544b8354403.gif]

